NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5674-18T1

ANTOINETTE TAYLOR, On
Behalf of MAURICE HAGAN,

          Plaintiff-Appellant,

v.

CARRIE E. REED,

     Defendant-Respondent.
__________________________

                   Argued October 13, 2020 – Decided October 28, 2020

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Essex County, Docket No. C-
                   000115-18.

                   Luretha M. Stribling argued the cause for appellant.

                   Deborah E. Winston argued the cause for respondent.

PER CURIAM

          Plaintiff Antoinette Taylor filed this action on behalf of her father,

Maurice Hagan, in response to defendant Carrie Reed's removal of plaintiff from
Hagan's business where Taylor had been working for many years. Defendant is

Hagan's significant other with whom he has lived since at least 2008. Plaintiff

now appeals from a July 26, 2019 order granting summary judgment to

defendant and dismissing the complaint. Plaintiff's complaint sought an order

directing defendant to turn over possession and control of Hagan's business to

plaintiff and challenged the authenticity of a power of attorney allegedly given

by Hagan to defendant.

      The Chancery judge granted defendant's motion after determining that

plaintiff lacked standing to file and pursue this action on behalf of her father,

who, despite his health issues, was never declared incompetent or incapacitated,

nor did he authorize plaintiff to act on his behalf. On appeal, as to the standing

issue, plaintiff argues summary judgment was improperly granted because she

was authorized to act for her father as his agent. 1 We affirm as we too conclude

that plaintiff did not have standing to sue on her father's behalf, substantially for

the reasons stated by the Chancery judge in her oral decision that was placed on

the record prior to the entry of the challenged order.


1
   Plaintiff asserted other contentions that addressed other issues such as the
authenticity of defendant's power of attorney, spoliation of the original power
of attorney, and the judge's failure to take action in response to plaintiff's letter
about problems she had in securing two hospitals' compliance with subpoenas
for the production of documents.
                                                                             A-5674-18T1
                                         2
      As the present appeal requires that we review a decision on summary

judgment, we derive the following facts from the evidence submitted by the

parties in support of, and in opposition to, the summary judgment motion,

viewed in the light most favorable to plaintiff as the party who opposed entry of

summary judgment. Edan Ben Elazar v. Macrietta Cleaners, Inc., 230 N.J. 123,

135 (2017).

      Hagan owns the Coachman's N, which is a tavern in Newark, and he is the

president of E.C.L.C., Inc., a related company that holds the liquor license for

the tavern. Neither plaintiff nor defendant owns any interest in either entity. 2

      By 2012, plaintiff, who had worked at the tavern for many years, assisted

her father in its management. In July 2014, Hagan was hospitalized because of

cardiac issues. As a result of her father's hospitalization, plaintiff became

responsible for paying the tavern's employees, as well as staffing for the tavern,

making annual payments to maintain the liquor license, and paying various bills,

including the tax bill.   She continued to perform many if not all of those

functions even after her father's discharge from the hospital.




2
   However, in her counterclaim, which was ultimately dismissed voluntarily,
defendant alleged she was a part owner and officer in Hagan's businesses. She
also alleged that she and Hagan lived together for approximately forty years.
                                                                           A-5674-18T1
                                        3
      In 2016, Hagan was hospitalized again after falling and striking his head.

According to plaintiff, during his stay at the hospital, Hagan was placed on a

ventilator and later transferred to another long-term care facility.    He was

transferred again to a nursing home until he was released on March 23, 2017.

Plaintiff visited him in the nursing home and described Hagan as confused and

unable to speak clearly. While there, a psychologist reported on January 31,

2017, that Hagan was referred for an evaluation due to a history of "depression,

dementia, [and] talking ability" but that "cognitive deficits preclude[d]

successful psychotherapy," and an assessment of Hagan's cognitive abilities,

completed on March 4, 2017, indicated he had difficulty repeating three words

in a row, and he neither knew the year nor the date.

      Following his release from the nursing home, Hagan returned to his home

with defendant, who thereafter transported Hagan once a month to the tavern so

he could check on the business and pick up money. 3 According to plaintiff,

Hagan expected her to continue managing the tavern.




3
   According to defendant it was during this time period in 2017 that Hagan
transferred to her an interest in his business and signed a durable power of
attorney.


                                                                        A-5674-18T1
                                       4
      Unfortunately, on January 11, 2018, Hagan suffered a stroke. The stroke

caused Hagan to be wheelchair bound and to suffer from limited speech and

cognitive abilities, which, according to plaintiff, other than being wheelchair

bound, Hagan was already experiencing in 2017. Upon discharge from the

hospital, Reed cared for him at their home.

      On January 26, 2018, defendant appeared at the tavern along with two

Alcoholic Beverage Control Commission (ABC) officers and demanded that

plaintiff vacate the premises, citing a power of attorney that Hagan had

purportedly signed on March 1, 2017. Plaintiff, however, was never presented

with the document allegedly signed by her father. 4 Nevertheless, plaintiff left

the premises.

      Approximately five months later, plaintiff filed her complaint on behalf

of her father.5 In her complaint, plaintiff sought relief on behalf of her father

and the tavern's holding company. She specifically demanded that:

            [Defendant] . . . provide[:] all keys to the tavern, all
            receipts that she has collected since the date of January
            28, 2018 when [she] entered the tavern and proclaimed

4
  During discovery, defendant presented a copy of the power of attorney that
Hagan allegedly signed. Plaintiff's handwriting expert determined that the
power of attorney was not genuine.
5
   In her answer to interrogatories, plaintiff stated that her legal authority for
filing this action was that she was Hagan's daughter "and his next of kin."
                                                                          A-5674-18T1
                                        5
            herself to be in possession of a Power of Attorney and
            now the new manager and owner of the tavern[;] . . . the
            original Power of Attorney and explain the
            circumstances of how she obtained this Power of
            Attorney. [She] must also explain to the Court how it
            was that she represented herself as the owner of the
            building, . . . and advised [plaintiff] that she needed to
            sign a lease as [defendant] did not own[the building].
            It is [also] requested that the Court find that [defendant]
            has no ownership interest in the Coachman's N, no right
            to ownership of the liquor license and no right to the
            management of Coachman's N. It is requested that the
            Court eject [defendant] from the Coachman's N. and
            quiet title in [plaintiff] for the benefit of Hagan. The
            Court must also require the [liquor] license to the tavern
            be in the name of ECLC Inc. and further that the liquor
            license be amended and placed in Hagan's name only.
            It is further requested that the Court order that
            [defendant] be ordered to pay all Counsel Fees and
            costs incurred as a result of having to bring this action.
            Finally it is requested that the Court Order and address
            any and all other matters which the Court deems
            necessary and proper in settlement of the issues in this
            case.

      Defendant later filed an answer and counterclaim demanding that plaintiff

produce Hagan's business's mail, provide an accounting of the income realized

while plaintiff was managing the tavern, and its tax returns. Plaintiff filed a

responsive pleading, essentially denying defendant's allegations of having an

interest in Hagan's business and defendant's entitlement to any relief.

      Thereafter, the parties exchanged discovery demands and issues arose

with their providing adequate responses. Motions were filed to address their

                                                                          A-5674-18T1
                                        6
issues and as to one motion, on February 20, 2019, the Chancery judge entered

an order denying defendant's motion to compel discovery, but nonetheless stated

"[t]o the extent that [plaintiff] has not responded to discovery served by

[defendant she was] barred from offering any evidence, witnesses, [or]

arguments at trial which she has failed to produce through discovery. Plaintiff

shall not be permitted to benefit from her failure to comply with discovery

deadlines in the [c]ase [m]anagement [o]rder."

      At a subsequent case management conference held on March 18, 2019, the

judge ordered that expert reports were to be served by May 31, 2019. Plaintiff

did not serve any expert reports relating to Hagan's mental or physical health.6

She did write to the judge, without ever filing any motions for enforcement,

complaining that two hospitals were not responding to subpoenas she had

served.

      Defendant filed for summary judgment in June 2019. Plaintiff opposed

the motion. On July 26, 2019, after considering the parties' written submissions

and oral arguments, the Chancery judge granted defendant's motion after placing

her decision on the record that day.


6
  On July 17, 2019, Taylor submitted her handwriting expert's report, analyzing
the authenticity of a power of attorney that Hagan allegedly signed in favor of
defendant.
                                                                        A-5674-18T1
                                       7
      The judge found that Hagan and defendant had lived together since at least

2008, Hagan had a stroke in 2018, and plaintiff never had a power of attorney

from Hagan. The judge also found that plaintiff was not Hagan's guardian and

she never had any ownership interest in Hagan's businesses. Moreover, the

judge found that plaintiff never produced an expert to address Hagan's mental

capacity.

      In granting defendant's motion, the judge stated she had "no knowledge of

any legal support for the right of an individual to bring a lawsuit on behalf of

another individual without a legal appointment to do so, either through the

[c]ourt or some written documentation." The judge rejected plaintiff's primary

argument, that her actions on behalf of her father gave her apparent or actual

authority to file a lawsuit on his behalf.

      Addressing plaintiff's contention that she acted as her father's agent, the

judge stated the following:

                   The plaintiff has argued that she has the right to
             bring this lawsuit on behalf of her father, Maurice
             Hagan, because of an apparent or actual agency given
             to her by her father. Indeed, it appears that [plaintiff]
             did manage the Coachman's N, the tavern in which her
             father apparently has an interest.

                   And, . . . for purposes of [s]ummary [j]udgment,
             the [c]ourt accepts that [plaintiff] acted on her father's
             behalf on personal business issues, that she had contact

                                                                          A-5674-18T1
                                         8
            with his accountant, that she engaged with the
            insurance company representatives on behalf of her
            father.

                   And, there were other areas where the plaintiff
            alleges she was acting on behalf of her father and with
            her father's authority. The [c]ourt accepts that for
            purposes of this motion. However, the Court does not
            find that that gives [plaintiff] the right to bring a lawsuit
            on his behalf, specifically this lawsuit on his behalf.

      The judge stated these actions did not give plaintiff the right to bring this

lawsuit on his behalf because "[h]e's not been deemed incapacitated. [Plaintiff]

has not been appointed as his guardian. She's not his guardian ad litem. In fact,

there is no guardian or guardian ad litem, or anybody legally appointed to act on

behalf of Mr. Hagan for purposes of bringing a lawsuit on his behalf."

      The judge again stated that plaintiff never produced an expert to opine that

Hagan was incapacitated. Despite plaintiff's argument that medical records

indicated that Hagan might not have been well, those records did not "give the

[c]ourt enough to find that he was incapacitated for purposes of having a lawsuit

filed on his behalf."

      As to the power of attorney given to defendant, which plaintiff argued was

fraudulent, the judge stated:

            For purposes of this motion for summary judgment, to
            dismiss [plaintiff's] complaint, the [c]ourt does not find
            that the power of attorney is relevant. The power of

                                                                            A-5674-18T1
                                         9
            attorney would be relevant if somebody is attempting
            to rely on it, in this case, [defendant], for her own legal
            purposes.

            But, the [c]ourt finds that the power of attorney would
            not be relevant to the motion to dismiss or the motion
            for summary judgment brought by [defendant].
            Certainly, [plaintiff] may and likely will raise that issue
            in regard to the counter-claim, which was filed by
            [defendant].

      After the judge finished placing her reasons on the record, defendant

advised the judge that defendant was voluntarily dismissing her counterclaim.

The judge then entered an order granting defendant summary judgment and

dismissing the complaint and the counterclaim. This appeal followed.

      We review a court's grant of summary judgment de novo, applying the

same standard as the trial court. Conley v. Guerrero, 228 N.J. 339, 346 (2017).

Summary judgment must be granted if "the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. of Pittsburgh, 224 N.J. 189, 199

(2016) (quoting R. 4:46-2(c)).

      Standing is a question of law we review de novo. Courier-Post Newspaper

v. Cty. of Camden, 413 N.J. Super. 372, 381 (App. Div. 2010); In re Project

                                                                          A-5674-18T1
                                       10
Authorization Under N.J. Register of Historic Places Act, 408 N.J. Super. 540,

555 (2010). The "traditional criteria" for assessing standing are "whether the

party has a sufficient stake in and real adverseness with respect to the subject

matter, and whether the party will be harmed by an unfavorable decision." In re

Grant of Charter Sch. Application of Englewood, 320 N.J. Super. 174, 222 (App.

Div. 1999), aff'd as mod. on other grounds, 164 N.J. 316 (2000). Litigants

generally do not have standing "to assert the rights of third parties." Stubaus v.

Whitman, 339 N.J. Super. 38, 48 (2002).

      Here, plaintiff has filed a complaint on behalf of her father, but it is

undisputed he had not made her his attorney in fact under a power of attorney,

see N.J.S.A. 46:2B-1 to -19, that could have allowed her to handle her father's

"legal affairs . . . including but not limited to, retaining and communicating with

a lawyer, and authorizing such lawyer to take legal action on [his] behalf."

Marsico v. Marsico, 436 N.J. Super. 483, 488 (Ch. Div. 2013). Further, Hagan

has not been declared incompetent, no action was ever filed seeking the




                                                                           A-5674-18T1
                                       11
appointment of a guardian for him, 7 and no guardian ad litem was appointed.8

See R. 4:26-2; R. 4:86-4(d) (addressing appointment of a guardian ad litem); R.

4:86-1 to –10 (addressing guardianship actions); N.J.S.A. 3B:13A-1 to –36; R.

4:86-11; In re Conservatorship of Halley, 342 N.J. Super. 457, 462–65 (App.

Div. 2001) (addressing conservatorships). Under these circumstances, where

plaintiff might benefit from the outcome of the litigation by being placed in

control of her father's business, there is no evidence that filing this lawsuit

conformed to his wishes or, assuming he was incapacitated, it was in his best


7
  A proceeding under Rule 4:86-1 "to determine incapacity of a person and for
appointment of guardian" "is a very specific and detailed fact-finding process in
the surrogate's court . . . . involv[ing], among other requirements, affidavits of
two physicians (Rule 4:86-2(b)) and court-appointed counsel for the alleged
incompetent person (Rule 4:86-4(b))." Marsico, 436 N.J. Super. at 492 n.3.
8
   "The function of such guardian is generally to insure the protection of the
rights and interests of a litigant who is apparently incompetent to prosecute or
defend the lawsuit" where the incapacity is apparent. In re S.W., 158 N.J. Super.
22, 25–26 (App. Div. 1978). Where it is not,

            an action [must be filed] in accordance with [Rule 4:86]
            for the determination of his or her mental incompetency
            and the appointment of a general guardian for that
            person, the submission of medical proof that the alleged
            incompetent is unfit and unable to govern himself or
            herself and to manage his or her affairs, and an
            adjudication by the court of such incompetency after a
            hearing.

            [Id. at 26.]
                                                                          A-5674-18T1
                                       12
interest. See Kronberg v. Kronberg, 263 N.J. Super. 632 (Ch. Div. 1993)

(appointing a plaintiff's daughter as guardian in a divorce proceeding because

although the daughter could benefit from the outcome, plaintiff would have

wanted to sue for divorce and it was in the plaintiff's best interest to pursue the

divorce). But see In re Jennings, 187 N.J. Super. 55 (Ch. Div. 1981) (rejecting

a mother's application for permission to pursue divorce on behalf of her adult

incapacitated adult son because there was no indication he wanted to seek a

divorce and the dispute was in reality between his wife and his relatives over

their eventual inheritance). Under these circumstances, as the motion judge

found, plaintiff did not have standing to pursue this action.

      We are not persuaded otherwise by plaintiff's contention that she

demonstrated that because she managed the tavern, she had authority as her

father's agent to file this action on his behalf. An agent can only take action on

behalf of his or her principal if the principal has "manifest[ed] to the agent, that

the principal wishes the agent" to take a specific action. N.J. Lawyers' Fund for

Client Prot. v. Stewart Title Guar. Co., 203 N.J. 208, 220 (2010) (quoting

Restatement (Third) of Agency, § 2.01). Implied actual authority exists when

"an agent is authorized to do what he [or she] may reasonably infer 'the principal

desires him [or her] to do' in light 'of the principal's manifestations' and 'fact s as


                                                                               A-5674-18T1
                                         13
he [or she] knows or should know them' when he [or she] acts." Lampley v.

Davis Mach. Corp., 219 N.J. Super. 540, 548–49 (App. Div. 1987) (quoting

Lewis v. Travelers Ins., 51 N.J. 244, 251 (1968)). Here, the record contains no

evidence of any written or oral statement, or any conduct by Hagan that

authorized plaintiff to retain counsel and sue defendant on his behalf. Merely

having allowed plaintiff to help in the tavern's operations did not amount to

conduct that provided her with authority to pursue this lawsuit, and plaintiff

cites no authority suggesting otherwise.

      Having concluded from our de novo review that the Chancery judge

correctly determined that plaintiff did not have standing to file this action, we

need not address in detail plaintiff's remaining contentions. We only observe

that many of them were directed toward the authenticity of defendant's alleged

power of attorney, the determination of which had no bearing on plaintiff's

standing. As to her other arguments, we conclude they are without sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-5674-18T1
                                      14